[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON MOTION FOR JUDGMENT OF DISMISSAL
After plaintiff presented her evidence and rested, the defendant moved for judgment of dismissal pursuant to Practice Book 302. The issue raised by the motion is whether the plaintiff proved sufficient facts to make out a prima facie case. In passing on the motion, the court must accept the evidence offered by the plaintiff as true, and interpret it in the light most favorable to the plaintiff, CT Page 9145 with every reasonable inference being drawn in her favor. Cormier v. Fugere, 185 Conn. 1, 3, 440 A.2d 820 (1981). Judgment of dismissal is only proper, in applying the prima facie standard, when evidence produced by the plaintiff "`if fully believed'" would not permit the trier "in reason" to find essential issues on the complaint for the plaintiff. Falker v. Samperi, 190 Conn. 412, 418-19,461 A.2d 681 (1983). The plaintiff's evidence will be measured against "a relatively low standard" to successfully withstand a motion for judgment of dismissal. Hinchliffe v. American Motors Corporation, 184 Conn. 607, 620,440 A.2d 810 (1981).
Based on the foregoing, the court cannot say that the plaintiff has failed to make out a prima facie case. Therefore, the motion is denied.
By the Court
Aurigemma, J.